Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Receipt is acknowledged of the amendments filed 01/19/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Mccann (US 20150339930), taken alone or in combination, does not teach the claimed invention. 

While it is well known in the art for aircraft systems to use ice detecting probes and sensors for determining ice hazards forming on the plane, prior art does not teach using general avionic parameters such as those found in ATA chapters and relate such arrangements with specific calculations from the measurements utilizing an unconventional method for creating and determining icing conditions which are then processed by an aircraft control system to determine icy aircraft condition risk without the use of ice probes.
This is significant for aircraft systems because it would allow the aircrafts to determine icy conditions for safety flight operations by maximizing use of current onboard ATA arrangements without the use of additional ice probes, minimizing the need for special structures to attach probes while also cutting down on drag from probes extending of aircraft surfaces and increasing aircraft efficiency while also being adaptable to more varied icing conditions on flights then what ice probes generally detect. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662